NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             CHRISTOPHER D. INGLE,
                Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-1150
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-1817, Judge Mary J. Schoelen.
                ______________________

                Decided: April 11, 2016
                ______________________

   CHRISTOPHER D. INGLE, Port Saint Lucie, FL, pro se.

    RETA EMMA BEZAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by BRIAN A. MIZOGUCHI, ROBERT E. KIRSCHMAN, JR.,
BENJAMIN C. MIZER; Y. KEN LEE, SAMANTHA ANN
SYVERSON, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
                ______________________
2                                        INGLE   v. MCDONALD


     Before REYNA, CHEN, and STOLL, Circuit Judges.
PER CURIAM.
    Christopher D. Ingle appeals from an order issued by
the United States Court of Appeals for Veterans Claims
(Veterans Court) on September 10, 2015. Ingle v. McDon-
ald, No. 15-1817, 2015 WL 5286708 (Vet. App. Sept. 10,
2015) (Order). The Veterans Court dismissed Mr. Ingle’s
appeal for lack of jurisdiction, as the Board of Veterans’
Appeals (Board) had not yet issued a final decision on
Mr. Ingle’s claim for disability benefits. Because the
Veterans Court correctly determined that it lacked juris-
diction over Mr. Ingle’s appeal, we affirm.
                       BACKGROUND
    Mr. Ingle filed a claim with the Department of Veter-
ans Affairs (VA) on October 2, 2011, seeking disability
benefits related to an allegedly service-connected bilateral
knee condition. In a Rating Decision dated October 11,
2012, the VA denied Mr. Ingle’s claim. Mr. Ingle filed a
Notice of Disagreement on November 14, 2012, and re-
quested de novo review of his file. Over two years later,
on December 3, 2014, the VA again denied Mr. Ingle’s
claim. Mr. Ingle submitted VA Form 9 (“Appeal to Board
of Veterans’ Appeals”) on March 10, 2015, thereby appeal-
ing the VA’s decision to the Board. Mr. Ingle’s file was
formally transferred to the Board on August 10, 2015,
where it remains pending awaiting a hearing before the
Board.
    On May 3, 2015, the Veterans Court docketed
Mr. Ingle’s Notice of Appeal of an alleged final decision of
the Board. The Secretary of Veterans Affairs filed a
motion to dismiss Mr. Ingle’s appeal on the ground that,
in fact, the Board had yet to enter a final decision and the
Veterans Court therefore lacked jurisdiction. In response,
Mr. Ingle submitted a screenshot of the VA’s eBenefits
website that suggested the Board had entered a final
decision on his claim on March 2, 2015.
INGLE   v. MCDONALD                                       3


     Citing the evidence submitted by Mr. Ingle, the Vet-
erans Court ordered the Secretary “to submit a reply to
the appellant’s opposition to his motion to dismiss, specif-
ically addressing the VA eBenefits website notification
that appears to indicate that the appellant’s appeal was
decided by the Board on March 2, 2015.” J.A. 24–25. The
Secretary submitted its reply on August 27, 2015. The
reply included a declaration from Bruce P. Gipe, Principal
Deputy Vice Chairman of the Board. J.A. 31–34. In his
declaration, Mr. Gipe explained that the eBenefits web-
site contained “inaccuracies” and that the VA had sus-
pended its use of the website to provide appeal status.
J.A. 33. Mr. Gipe further explained that he had reviewed
the VA’s internal database (known as VACOLS) and
confirmed that no final decision had been issued by the
Board with respect to Mr. Ingle’s claim. J.A. 31. Mr. Gipe
included in his declaration screen shots of the VACOLS
database confirming the pending status of Mr. Ingle’s
appeal. J.A. 32–33.
    Mr. Ingle subsequently confirmed that he had not yet
received a decision from the Board. J.A. 55.
    Based on the above evidence, the Veterans Court dis-
missed Mr. Ingle’s appeal on September 10, 2015. The
Veterans Court explained that “[p]ursuant to 38 U.S.C.
§§ 7252 and 7266(a), in order for a claimant to obtain
review of a Board decision by [the Veterans Court], that
decision must be final.” Order, 2015 WL 5286708, at *1.
While the Veterans Court found the “misinformation”
communicated via the VA’s eBenefits website “unfortu-
nate,” it ultimately found that “there [wa]s no final Board
decision to appeal.” Id.
    Mr. Ingle filed a motion to reconsider on September
26, 2015. The Veterans Court denied this motion. Mr.
Ingle now appeals to this court.
4                                        INGLE   v. MCDONALD


                       DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Guillory v. Shinseki, 603 F.3d
981, 986 (Fed. Cir. 2010). Under 38 U.S.C. § 7292(d)(1),
we have jurisdiction over “all relevant questions of law,
including interpreting constitutional and statutory provi-
sions.” 38 U.S.C. § 7292(d)(1). The Veterans Court’s
decision that it lacked jurisdiction over Mr. Ingle’s appeal
was a matter of statutory interpretation. See Ledford v.
West, 136 F.3d 776, 778 (Fed. Cir. 1998). We therefore
have jurisdiction over this appeal. We review the Veter-
ans Court’s decision that it lacked jurisdiction de novo.
Id.
    We conclude that the Veterans Court properly dis-
missed Mr. Ingle’s appeal. The Veterans Court’s jurisdic-
tion is defined by 38 U.S.C. § 7252(a):
    The Court of Appeals for Veterans Claims shall
    have exclusive jurisdiction to review decisions of
    the Board of Veterans’ Appeals. The Secretary
    may not seek review of any such decision. The
    Court shall have power to affirm, modify, or re-
    verse a decision of the Board or to remand the
    matter, as appropriate.
Under this provision, the Veterans Court’s jurisdiction “‘is
premised on and defined by the Board’s decision concern-
ing the matter being appealed,’ and when the Board has
not rendered a decision on a particular issue, the court has
no jurisdiction to consider it under section 7252(a).”
Howard v. Gober, 220 F.3d 1341, 1344 (Fed. Cir. 2000)
(emphasis added) (quoting Ledford, 136 F.3d at 779).
    Here, there is no dispute that the Board has yet to
render a final decision with regard to Mr. Ingle’s disabil-
ity claim. While the VA’s eBenefits website at one time
noted that a final decision had issued, the Veterans Court
found that the website was in error. Order, 2015 WL
5286708, at *1. Mr. Ingle agrees that he “ha[s] to date not
INGLE   v. MCDONALD                                      5


received a Board Decision.”    Informal Br. of Appellant,
App. 1 at 2.
    Other issues raised by Mr. Ingle cannot change this
result. In his informal brief, Mr. Ingle answered affirma-
tively to questions asking if (1) the Veterans Court’s
decision involved the validity or interpretation of a stat-
ute or regulation; and (2) he has other arguments he
wishes to make. For each question, Mr. Ingle cited to
certain statutory and regulatory provisions (38 U.S.C.
§§ 501(a), 5107(b); 38 C.F.R. § 3.102) relating to the
manner in which the VA weighs evidence when it reviews
a claim. These provisions are not applicable here, where
no final decision has been entered by the Board. Rather,
they should be part of the analysis performed by the
Board when it rules on Mr. Ingle’s appeal. 1
    Because the Board has not yet rendered a final deci-
sion, we agree that the Veterans Court lacked jurisdiction
to hear Mr. Ingle’s appeal. We therefore affirm the Vet-
erans Court’s dismissal for lack of jurisdiction. 2
                      AFFIRMED
                          COSTS
   Each party shall bear their own costs.




   1    The court notes that Mr. Ingle filed his disability
claim in October 2011. His appeal to the Board has been
pending since at least August 10, 2015. The court en-
courages the Board to take up Mr. Ingle’s appeal and
issue a decision promptly.
    2   On February 23, 2016 and March 1, 2016, Mr. In-
gle submitted letters to the court with additional infor-
mation he considered relevant to the case. The court has
considered Mr. Ingle’s supplemental filings and finds that
they have no bearing on the Veterans Court’s jurisdiction
to hear Mr. Ingle’s appeal.